DETAILED ACTION
                                Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.

                                                                       
                            Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		        Specification
	The specification is accepted. 

			         Drawings
	The formal drawings are accepted. 


                                 Claim Rejections - 35 USC § 112
                      The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
Claim 1 recites the limitation “associating a digest with write data of one multi-level page of the plurality of multi- level pages based on an attribute of the one multi-level page, the attribute different from attributes of each other multi-level page of the plurality of multi-level pages”. The aforementioned term “based on” does not narrow the claim because it does not indicate any step performed or does not particularly point out how the attribute of the multi-level page are being used to associate the digest with write data of one multi-level page of the plurality of multi-level pages. Furthermore, it is unclear with respect to how this association of a digest with write data is being done as well as how this ties into the steps of reducing and storing of an amount of redundancy data in the preceding step. Thus, it is respectfully submitted that the claim language has some issues as described above that needed amends.
 
Dependent claims depend from the base claims and inherently include limitations therein and therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as well.
                                          	Examiner Notes:
Applicants are advised to formulate claim language “claim 1” that clearly defines the novelty of the application. The concept of allocating a write data and associating a digest with the data of plurality of multi-level pages on a page of a memory array including storing a redundancy data is not novel. Several references have been cited that characterized this concept (i.e., d’Aberu et al. (U.S. PN: 9,766,976), Northcott et al. (U.S. PN: 9,208,018), Zhang (U.S. PN: 9,5034,125), Hu et al. (U.S. PN: 9,021,343), Sharon et al. (U.S. PN: 8,880,977), and Chen et al. (U.S. PN: 8,914,696). It is the Examiner's initial opinion that the details of claim 5 or 6 if claimed correctly 
                          		 Allowable Subject Matter
Claims 16-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:	
As per claim 16:	 
	Prior arts of record “d’Aberu et al. (U.S. PN: 9,766,976), Northcott et al. (U.S. PN: 9,208,018), Zhang (U.S. PN: 9,5034,125), Hu et al. (U.S. PN: 9,021,343), Sharon et al. (U.S. PN: 8,880,977), and Chen et al. (U.S. PN: 8,914,696)” taken singly or in combination fail to teach, anticipate, suggest, or render obvious the invention as a whole as set forth in claim 16, “Quad-level Cell (QLC) NAND flash memory cells configured to store a lower multi-level page, a middle multi-level page, an upper multi- level page, and a top multi-level page; wherein the lower multi-level page has higher data integrity than the middle multi-level page, the upper multi-level page, and the top multi-level page; a multi-level page allocator configured to assign data blocks to each of the lower multi- level page, the middle multi-level page, the upper multi- level page, and the top multi-level page, the data blocks comprising write data for a set of write commands; an address allocator configured to determine address information for the assigned data blocks; a header generator configured to: generate headers for flash management units (FMUs) that include the assigned data blocks, the headers comprising the determined address information; Docket No: WESD/0507US (WDA-5095-US) 6817977_1122generate a digest comprising address information for FMUs assigned to the middle multi-level page, the upper multi-level page, and the top multi-level page; and combine the digest with at least one FMU assigned to the lower multi-level page; an error correction code encoder configured to: generate ECC codewords for each FMU assigned to the middle multi-level page, the upper multi-level page, and the top multi-level page; generate a lower page ECC codeword for each FMU assigned to the lower multi- level page; wherein at least one lower page ECC codeword comprises redundancy data reduced in size proportional to a size of the digest of an associated FMU; and a read/write circuit configured to: store the ECC codewords within the middle multi-level page, the upper multi- level page, and the top multi-level page and the lower page ECC codeword to the lower multi-level page of a page of the non-volatile memory array ”. Consequently, claim 16 is allowed over the prior arts. Dependent claim 17 in view of dependence, is also allowed. 
As per claim 18:
Prior arts of record “d’Aberu et al. (U.S. PN: 9,766,976), Northcott et al. (U.S. PN: 9,208,018), Zhang (U.S. PN: 9,5034,125), Hu et al. (U.S. PN: 9,021,343), Sharon et al. (U.S. PN: 8,880,977), and Chen et al. (U.S. PN: 8,914,696)” taken singly or in combination fail to teach, anticipate, suggest, or render obvious the invention as a whole as set forth in claim 18’ “a non-volatile memory array comprising Quad-level Cell (QLC) NAND flash memory cells; and a storage controller comprising: a flash translation layer configured to: associate write data of a plurality of write commands with multi-level pages of QLC memory cells, each multi-level page Docket No: WESD/0507US (WDA-5095-US) 6817977_1123having a type selected from the group consisting of a lower multi-level page, a middle multi-level page, an upper multi-level page, and a top multi-level page; determine address information for the write data of the multi-level pages; a packetizer comprising: a header generator configured to: generate a set of headers for flash management units, the flash management units comprising the write data of the multi-level pages; and generate an extended header for flash management units configured to be stored on the lower multi-level page, the extended header comprising a digest comprising address information for write data configured to be stored on the middle multi-level page, the upper multi- level page, and the top multi-level page; an ECC codeword generator configured to: generate ECC codewords for the flash management units that comprise the write data of the middle multi-level page, the upper multi-level page, and the top multi-level page; generate lower page ECC codewords for the flash management units that comprise the write data of the lower multi-level page, wherein the lower page ECC codewords have a lower ECC strength than the ECC codewords for the flash management units that comprise the write data of the middle multi-level page, the upper multi-level page, and the top multi- level page; and a read/write circuit configured to store the ECC codewords on the middle multi- level page, the upper multi-level page, and the top multi-level page and store the lower page ECC codewords on the lower multi-level page of a page of the non-volatile memory array”.  Consequently, claim 18 is allowed over the prior arts. Dependent claims 19 and 20 in view of dependence, are also allowed.                    
                                                  
                              Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 


/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112